
	

114 HR 4466 IH: North Texas Reservoir Approval Act
U.S. House of Representatives
2016-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4466
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2016
			Mr. Sam Johnson of Texas (for himself, Mr. Sessions, and Mr. Ratcliffe) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To exempt the Lower Bois d’Arc Creek Reservoir Project from the Federal Water Pollution Control
			 Act.
	
	
 1.Short titleThis Act may be cited as the North Texas Reservoir Approval Act. 2.Lower Bois d’Arc Creek Reservoir Project, Fannin County, TexasThe Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) shall not apply with respect to the construction of, impoundment of water in, and operation of, the Lower Bois d’Arc Creek Reservoir Project, including any associated water transmission facilities, by the North Texas Municipal Water District in Fannin County, Texas.
		
